Citation Nr: 0932394	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
claimed as due to service-connected mechanical low back pain.

2.  Entitlement to service connection for a stomach 
condition, to include hyperglycemia and ulcer, claimed as due 
to medications taken for service-connected mechanical low 
back pain.

3.  Entitlement to an acquired psychiatric disorder, to 
include depression, claimed as due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.  The Veteran testified before the undersigned in a 
videoconference Board hearing in July 2009, and a transcript 
of the hearing is associated with the claims file.

During the July 2009 Board hearing, the Veteran raised an 
informal claim for entitlement to total disability resulting 
in individual unemployability (TDIU).  The RO originally 
denied entitlement to TDIU in its May 2005 rating decision, 
yet the Veteran did not include this issue in the current 
appeal.  The claim raised during the Board hearing is 
therefore a request to reopen the claim for entitlement to 
TDIU, which the Board refers to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

At the July 2009 Board hearing, the Veteran stated that he 
has been receiving regular treatment at the Houston VA 
Medical Center (VAMC), through which he receives a number of 
medications.  A review of the claims file reveals that the 
most recent VA outpatient treatment records in evidence are 
from September 2004.  The RO should obtain updated VA 
treatment records for the period September 2004 to the 
present.  VA has constructive knowledge of documents 
generated by VA medical facilities even if the said records 
are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran is claiming entitled to a neck disability, 
stomach condition, and acquired psychiatric disability, all 
due to service-connected disabilities.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310. The Board also notes that secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a non-service- connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Veteran was last afforded VA examinations in November 
2004 pursuant to the claims on appeal.  However, the Board 
finds that these VA examinations are inadequate and 
incomplete, as discussed below.  

Regarding the claim of service connection for a neck 
disability, the VA examinations are silent regarding a 
diagnosis or etiology of any neck condition.  The post-
service evidence indicates complaints of and treatment for 
neck pain beginning in January 2003, which the Veteran 
contends is due to his service-connected mechanical low back 
pain.  As the VA examinations do not appear to have addressed 
the claim of a neck disability on any basis, a new 
examination must be scheduled.

Regarding the claim of service connection for a stomach 
condition due to medications taken for the service-connected 
back disability, the VA examinations are also incomplete.  A 
November 2004 VA examiner diagnosed hyperglycemia and did not 
address the etiology of the condition.  In June 2006, the VA 
examiner submitted an addendum opinion to the November 2004 
examination which stated, "the assessment of hypoglycemia on 
the original examination is less likely than not to be 
associated with medications that the Veteran was taking for 
his back disability."  The examiner, however, did not 
provide a rationale for such opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  Such June 2006 VA medical 
addendum opinion to the November 2004 VA examination is 
inadequate, as it misidentifies the Veteran's diagnosis, does 
not contain a rationale for the opinion, and also does not 
address whether medications taken for the service-connected 
back disability aggravated the Veteran's stomach condition.  

Regarding the service connection claim for an acquired 
psychiatric disability, to include depression, claimed as due 
to all service connected disabilities, a new VA examination 
must be scheduled as well.  A November 2004 VA psychiatric 
examination included a diagnosis of mood disorder, not 
otherwise specified.  The examiner noted that stressors 
included occupational concerns and blended family stressors.  
The examiner noted that the Veteran's family history included 
depression and that his symptoms did not require treatment 
before 2001.  Therefore, the examiner opined that it is less 
than likely that the depression is caused by service-
connected injuries.  Notably, the examiner added that "the 
back pain probably exacerbates [the Veteran's] depression at 
times."  Such statement is vague, with regard to any finding 
of aggravation.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's 
updated VA treatment records from the 
Houston VAMC for the period September 2004 
to the present.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file. 

2.  The Veteran should be scheduled for VA 
medical examination to determine the 
nature and etiology of his claimed neck 
disability.  It is imperative that the 
claims folder by reviewed in conjunction 
with the examination.  The examiner should 
opine as to the following: 

    a)  Does the Veteran have a neck 
disability? 

b)  Is the Veteran has a neck 
disability, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) proximately due to or 
aggravated by service-connected 
mechanical low back pain?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  The Veteran should be scheduled for VA 
medical examination to determine the 
nature and etiology of his claimed stomach 
condition.  It is imperative that the 
claims folder by reviewed in conjunction 
with the examination.  The examiner should 
opine as to the following: 

a) Does the Veteran have a stomach 
condition, to include hyperglycemia 
and/or ulcer?

b) If the Veteran has a stomach 
condition, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) proximately due to or 
aggravated by any medications taken for 
service-connected mechanical low back 
pain.  The examiner should opine 
regarding medications taken for the 
service-connected mechanical low back 
pain only.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  The Veteran should be scheduled for VA 
medical examination to determine the 
nature and etiology of his claimed 
acquired psychiatric disability, to 
include depression.  It is imperative that 
the claims folder by reviewed in 
conjunction with the examination.  The 
examiner should opine as to the following: 

a) Does the Veteran have an acquired 
psychiatric disorder?

b) If the Veteran has an acquired 
psychiatric disability, is it at least 
as likely as not (a 50 percent or 
higher degree of probability) 
proximately due to or aggravated by the 
Veteran's service-connected 
disabilities of mechanical low back 
pain, tinnitus disability, and/or 
bilateral hearing loss disability.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

5.  After completing the above development, 
the RO should readjudicate the claims on 
appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The Veteran and his representative have the right to submit 
additional evidence and argument on matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




